WM. E. LEE, J.,
Dissenting. — I dissent from that part of the opinion which holds that one who performs labor upon or assists in securing sawlogs has a lien not only on the sawlogs but also upon the lumber into which such logs are sawed. In my opinion, the lien accorded by C. S., sec. 7356, is confined to sawlogs. I also dissent from that portion of the opinion which holds that one who assists in manufacturing sawlogs into lumber has a lien upon such lumber after it has been removed to a lumber-yard six miles distant from the mill where manufactured. C. S., sec. 7357, affords a lien to such a person “upon such lumber while the same remains at the mill where manufactured.” “At the mill where manufactured” does not mean at a lumber-yard six miles away.